DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noboru Chigira (5,625,198 – hereinafter Chigira) in view of Riccardo Dario Delle Coste (US 2008/0089983 – hereinafter Coste), Center et al. (5,613,620 – hereinafter Center, and Young et al. (US 2002/0152896 – hereinafter Young).
Re Claims 1 and 2:
Chigira discloses a mounting plate (3) for a smoothie vending machine having a housing (1) comprising: a mounting plate (3) vertically disposed on the housing (1); wherein the mounting plate (3) is vertically hinged (see Fig. 1); wherein the mounting plate (3) is swingable outward from the housing (1);   wherein the mounting plate (3) is positioned and arranged to swing open to enable access to the dispensing tanks (9, 10, 11, 13) for refilling and maintenance; and wherein cup retrieving and moving means (6) are disposed on the mounting plate (3) (see Figs. 1-3), but fails to teach wherein the mounting plate is positioned and arranged between a front door of the smoothie vending machine and a plurality of smoothie dispensing tanks contained in the housing;  and a plurality of blender DC motors



Center teaches wherein a mounting plate (hinged - 220) is positioned and arranged between a front door (240) of a vending machine and a plurality of dispensing tanks (204) contained in a housing (202) (see Fig. 5) (see Figs. 1-7).  Re Claim 2: Center teaches wherein the front door (240) and the mounting plate (220) are positioned and arranged to swing in opposite directions from each other (See Fig. 5).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Chigira with that of Coste and Center to provide additional protection of contents within a vending machine while allowing basic access to parts external to such.

Young teaches a plurality of blender (auger) DC (stepper) motors (see paragraph [0037]) (see Figs. 1-5).    Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Chigira with that of Coste, Center, and Young to allow for increased and individual control of dispensing devices.





Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chigira in view of Coste, Center, and Young and further in view of Tom Workman (US 6,312,026 – hereinafter Workman).
Re Claims 3 and 4:
Chigira in view of Coste, Center, and Young teaches the device of claim 1, but fails to teach a spring loaded release device disposed on the mounting plate, and a mount bracket spring loaded pull knob.  

Workman teaches a spring loaded release device (20BCA) disposed on a mounting plate (door) (see Figs. 1-7 and col. 2 lines 20-31).  Re Claim 4: Workman teaches a mount bracket spring loaded pull knob (20) (see Figs. 1-7 and col. 2 lines 20-31).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Chigira in view Coste, Center, and Young with that of Workman to provide a means for opening a door/mounting plate as known within the art.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chigira in view of Coste, Center, and Young and further in view of DeFelice et al.  (US 5,443,310 – hereinafter DeFelice) and James Baldwin (3,510,906 – hereinafter Baldwin).
Re Claims 5-7:


DeFelice teaches an inner mount plate bracket (29), whereby a mounting plate (28) is vertically hinged (see Fig. 5).  Re Claim 6: DeFelice teaches wherein the inner mount plate bracket (29) is a hinged bracket attached to the inner mount plate (29) and the housing (1) (see col. 4 lines 64-67).  Re Claim 7: DeFelice teaches wherein the inner mount plate bracket comprises a piano hinge (see col. 4 lines 64-67).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Chigira in view Coste, Center, and Young with that of DeFelice to provide a means for opening a door/mounting plate as known within the art.


Baldwin teaches metal hinge (see col. 4 lines 50-53).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Chigira in view Coste, Center, and Young with that of DeFelice and Baldwin to provide a sturdy structure for a door so as to prevent removal or damage.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chigira in view of Coste, Center, and Young and further in view of Stettes et al. (6,298,769 – hereinafter Stettes).
Re Claim 8:
Chigira in view of Coste, Center, and Young teaches the device of claim 1, but fails to teach further comprising: extendable shelving for holding the smoothie dispensing tanks; and wherein the mounting plate is hinged to swing open to enable the smoothie dispensing tanks and the extendable shelving to be fully extended from a chassis cabinet of the housing.  

Stettes teaches extendable shelving (34) for holding (dispensers); and wherein the mounting plate (door) is hinged to swing open to enable the (dispensers)  and the extendable shelving (34) to be fully extended from a chassis cabinet (at 36, 38) of a housing (10) (see Figs. 1-14).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Chigira in view Coste, Center, and Young with that of Stettes to provide ease of access for refilling and maintenance purposes.  Examiner notes the combination would be capable of providing wherein the mounting plate is hinged to swing open to enable the smoothie dispensing tanks and extendable shelving to be fully extended from a chassis cabinet of the housing by way of Stettes corresponding parts being added to the door configurations as suggested.


Claims 9 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chigira in view of Coste, Center, and Young and further in view of Arthur Rudick (5,671,604 – hereinafter Rudick).
Re Claim 9:
Chigira in view of Coste, Center, and Young teaches the device of claim 1, but fails to specifically teach wherein a linear rail guide system is attached to the mounting plate.

Rudick teaches wherein a linear rail guide system (41) is attached to a mounting plate (door) (see Figs. 1-7B).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Chigira in view Coste, Center, and Young with that of Rudick to provide an alternative lifting mechanism to Chigira’s member (6) as commonly known within the art.  

Further Re Claim 12:
Chigira discloses wherein an upper horizontal rail (wall edge portion at 3) spans across an upper edge of the mounting plate (3) (see Fig. 1).  

Further Re Claim 13:
Chigira discloses wherein a lower horizontal rail (wall edge portion opposite at 3) spans across a lower edge of the mounting plate (3) (see Fig. 1).  



Chigira discloses wherein a linear rail (side edge wall) is positioned on the right edge of the inner mount plate (3) (see Fig. 1).  

Further Re Claim 15:
Chigira discloses wherein a linear rail (opposite side edge wall) is positioned on the left edge of the inner mount plate (3) (see Fig. 1).  



Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chigira in view of Coste, Center, Young, and Rudick and further in view of Woodrow Stillwagon (US 6,525,644 – hereinafter Stillwagon).
Re Claims 10 and 11:
Chigira in view of Coste, Center, Young ,and Rudick teaches the device of claim 9, but fails to teach wherein a hole is disposed on the mounting plate to provide access from a door on a front of the smoothie vending machine to a filled cup that is positioned behind the mounting plate by the linear rail guide system, and wherein the hole is a rectangular opening.


Stillwagon further in view teaches wherein a hole is disposed on a mounting plate (16) to provide access from a door on a front of a vending machine to a (product)  that is .


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chigira in view of Coste, Center, Young, and Rudick, and further in view of Leonard Falk (5,730,316 – hereinafter Falk) and W. C. Phillips et al. (3,393,830 – hereinafter Phillips).
Re Claim 16:
Chigira in view of Coste, Center, Young, and Rudick teaches the device of claim 9, but fails to teach a micro switch mount plate welded onto the mounting plate

Falk further in view teaches a micro switch (146) mount plate onto a mounting plate (door) (12) (see Fig. 7).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Chigira in view Coste, Center, Young and Rudick with that of Falk to know when a door is attempted to be opened or closed.  

Phillips further in view teaches a micro switch mount plate welded (see col. 4 lines 19-21).   Therefore, it would have been obvious for one of ordinary skill in the art at the .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chigira in view of Coste, Center, Young, and Rudick, and further in view of Aruga et al. (5,032,941 – hereinafter Aruga).
Re Claim 17:
Chigira in view of Coste, Center, Young, and Rudick teaches the device of claim 9, but fails to teach a stepper motor mount plate disposed on the mounting plate.

Aruga further in view teaches a stepper motor mount plate (60) disposed on a mounting plate (see Fig. 1 – prior art).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Chigira in view Coste, Center, Young and Rudick with that of Aruga to provide a known means or way for mounting a stepper motor.  Examiner notes that Chigira teaches using a motor but does not how details of such and one of ordinary skill in the art would have seen the combination as a capable way of mounting said motor.  

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chigira in view of Coste, Center, Young, and Rudick, and further in view of Sampson et al. (US 2017/0326437 – hereinafter Sampson).

Chigira in view of Coste, Center, Young, and Rudick teaches the device of claim 9, but fails to teach a 2-phase stepper motor disposed on the stepper motor mount plate.  

Sampson further in view teaches a 2-phase stepper motor disposed on a stepper motor mount plate (see Fig. 5 (see paragraph [0068])).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Chigira in view Coste, Center, Young and Rudick with that of Sampson to provide an alternative stepper motor as commonly known within the art.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373.  The examiner can normally be reached on M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651